COURT OF APPEALS
SANDEE BRYAN                     FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
MARION                             CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
  CHIEF JUSTICE                       300 DOLOROSA, SUITE 3200
KAREN ANGELINI                      SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                  WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
JASON PULLIAM                                                                         (210) 335-2762
  JUSTICES


                                   Monday, February 2, 2015

       E. Bruce Curry                                  M. Patrick Maguire
       District Attorney - 216th Judicial              M. Patrick Maguire, P.C.
       District Court                                  945 Barnett Street
       200 Earl Garrett Street, Suite 202              Kerrville, TX 78028
       Kerrville, TX 78028                             * DELIVERED VIA E-MAIL *
       * DELIVERED VIA E-MAIL *

       Honorable N. Keith Williams
       Judge, 216th Judicial District Court
       Kerr County Courthouse
       700 Main Street
       Kerrville, TX 78028
       * DELIVERED VIA E-MAIL *

       RE:     Court of Appeals Number: 04-15-00031-CR
               Trial Court Case Number:   A1071
               Style: Richard Allen Clark
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262


       cc: Robin Burlew (DELIVERED VIA E-MAIL)
       Dandy Middleton (DELIVERED VIA E-MAIL)
                                                                       The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                     Monday, February 2, 2015

                                        No. 04-15-00031-CR

                                      Richard Allen CLARK,
                                            Appellant/s

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. A1071
                         Honorable N. Keith Williams, Judge Presiding

                                           ORDER
        Pursuant to the terms of his plea-bargain agreement, Richard Allen Clark pled guilty to
aggravated assault and was placed on deferred adjudication community supervision. His deferred
adjudication community supervision was then revoked, he was found guilty by the trial court,
and he was sentenced to ten years in prison. Clark then filed a notice of appeal. On December 18,
2014, the trial court signed a certification of defendant’s right to appeal stating that this “is a
plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
After Clark timely filed a notice of appeal, the trial court clerk sent copies of the certification and
notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s
Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

        In Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex. Crim. App. 2006), the Texas Court
of Criminal Appeals held that even though a defendant originally entered into a plea-bargain
agreement for deferred adjudication, when that defendant appeals from the proceeding on a
motion to adjudicate guilt, Texas Rule of Appellate Procedure 25.2 will not restrict his right to
appeal. “Under this circumstance, the trial judge must check the box on the certification form
indicating that the case ‘is not a plea-bargain case, and the defendant has the right to appeal.’” Id.

        We, therefore, ORDER the trial court to re-certify this case by designating it as “not a
plea-bargain case” on the certification form on or before February 17, 2015. See id. We also
ORDER the trial court clerk to file a supplemental clerk’s record containing the corrected
certification on or before February 23, 2015.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court